DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiechers, US Pub. 2017/0024688, in view of Boles et al, US Patent No. 9,659,421.
Wiechers disclose a method, distribution vehicle and system for autonomously delivering and/or collecting at least one shipment comprising: delivering and/or collecting at least one shipment 1 using at least one distribution vehicle 2; the distribution vehicle 2 is loaded with 
Although Wiechers discloses that the distribution vehicle can be driven by a driver, the distribution vehicle can identify the customer vehicle or the shipment storage, and the customer vehicle communicate with distribution vehicle, but Weichers fails to disclose authenticating the driver and the distribution vehicle during delivering or collecting shipment items. 
	Boles et al disclose a virtual security guard comprising: an operations center 107 having a web-based user interface into the access control application running on server computer 108 is provided at operations console computer 111; an operator stationed in the operations center 107 can access the application to monitor vehicles seeking to enter or exit the secured area 102; collect identifying information pertaining to vehicle 101, the driver of vehicle 101, and/or cargo associated with vehicle 101; and control entry and exit of vehicle 101; a kiosk 300 also includes a user interface 308.  which consists of a display 309 and keypad 310, and are provided to facilitate additional communication between a driver of a vehicle and the operations center; the display 309 is preprogrammed to display messages to the driver and prompt the driver to input identifying information pertaining to the driver and/or the vehicle.  For example, when a vehicle is seeking to enter a secured area (or when a vehicle is seeking to exit the secured area), display 309 displays a message to a driver of the vehicle prompting the driver to input his name and employer name using keypad 310.  The driver is also prompted to indicate whether he is delivering cargo to the secured area, picking up cargo from the secured area, both, or neither.  If the vehicle is carrying cargo, the driver is prompted to indicate the nature of the cargo.  The display 309 may be programmed to display instructions to the driver based on information input 
 	It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Wiechers to include means for authenticating the drivers and identifying the vehicles delivering/collecting shipments in order securely track the shipments. Such modification would allow the system of Weichers to automatically manage a fleet of delivering/collecting vehicles, where the system could track the shipments, the vehicles, and the drivers of the vehicles. Furthermore, the system would be more secured where the vehicle and/or the driver could be used to authenticate the transaction. With respect to some of the additional elements, such as challenge response (prompt for PIN or identification information), detecting the presence of workers, providing detecting signals, communicating with the closest customer vehicle/shipment storage, Weichers as modified by Boles et al is capable of performing these steps in the process of delivering and collecting shipments. Therefore, it would have been obvious. 
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. See examiner remarks.
	Remarks:
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876